ELLIS, Judge:
Defendants have moved to dismiss plaintiff’s appeal because not timely filed. Judgment was signed herein on July 17, 1979, and notice thereof was sent to all parties on July 18,1979. Plaintiff appealed on September 25, 1979.
The legal delay for applying for a new trial began to run on July 19th, a Thursday, and ended on July 27, 1979, a Friday. The 60-day legal delay for appealing began to run on the next day, July 28, 1979, a Saturday. The 60th day thereafter was September 25, 1979, the day on which plaintiff’s appeal was taken.
The appeal is therefore timely and the motion to dismiss is denied at defendants’ cost.
MOTION DENIED.